DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buchlovic et al (WO 2019/193198).
The claims are drawn to various crystal forms of sugammadex. “Sugammadex” is being construed as the sodium salt as depicted at page 1 of the specification. 
Considering the ±0.02° in all the XRPD values, Buchlovic discloses a sugammadex sodium salt form consistent with the values set forth in the claims. See table at page 5. The claims are thereby anticipated.  

Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 2019/0062460).
Considering the ±0.02° in all the XRPD values, Liu discloses a sugammadex sodium salt forms consistent with the values set forth in the claims. See paragraphs [0016]-[0019]. The claims are thereby anticipated.

Allowable Subject Matter
Claims 4-6 and 10-12 are allowed. Claims 2, 3, 8, 9, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
It is well known in the art to crystallize sugammadex from aqueous methanol in some manner. It is also known that small differences in the crystallization method result in different crystal forms. See Racz et al (US 2021/0292479) at pp 4-5. Guo (CN 109053933) uses other solvents to produce different crystal forms. See original patent document at Figures 1-5 of the and machine translation at Examples.   
Many methods of preparing sugammadex are known in the art. Cabri et al (WO 2017/163165) and Jia et al (US 2018/0016359) prepare this compound and crystallize it from aqueous methanol. The references do not disclose the XRPD pattern of the resulting crystals. The methods do not appear similar enough to the disclosed methods, such that one of ordinary skill would expect the recited crystal forms. 


Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623